Citation Nr: 1626637	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  13-22 075A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 10 percent for degenerative joint disease (DJD) of the left knee with tibial plateau degeneration and enlargement of the stabilized tibial tuberosity with Osgood Schlatter's disease, post-operative arthrotomy (previously evaluated as hypertrophic osteoarthritis).

2.  Entitlement to an initial disability rating in excess of 10 percent for mild left knee subluxation.

3.  Entitlement to service connection for a right knee disability, including as secondary to service-connected left knee disability.

4.  Entitlement to service connection for a left ankle disability, including as secondary to service-connected left knee disability.

5.  Entitlement to service connection for a right ankle disability.

6.  Entitlement to service connection for bilateral hearing loss.

7.  Entitlement to service connection for tinnitus.

8.  Entitlement to service connection for a disability manifested by dizziness and staggering.

9.  Entitlement to service connection for sleep apnea.

10.  Entitlement to service connection for disability of the right toes.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to April 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2010 and May 2014 rating decisions issued by Department of Veterans Affairs (VA) Regional Offices (ROs). 

The Veteran testified at a hearing before the undersigned, with respect to the increased rating claims on appeal, in March 2016.  A hearing transcript is of record.

The Veteran submitted a VA Form 9 in April 2016, corresponding with a June 2014 statement of the case (SOC) on the issues of entitlement to service connection for hemorrhoids, erectile dysfunction, and a chronic dental/oral disability.  He has requested a Board hearing on these issues.  Additionally, the Agency of Original Jurisdiction (AOJ) is in the process of developing a claim of entitlement to service connection for posttraumatic stress disorder that has not yet been adjudicated.  Thus, these issues are not yet before the Board.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required on his part.


REMAND

During his March 2016 hearing, the Veteran explained how his service-connected left knee disabilities had increased in severity since his prior examination in April 2014.  Additionally, a private December 2015 evaluation also indicated that the Veteran's left knee disabilities had increased in severity and the physician recommended further evaluation by a board certified orthopedic surgeon.  Accordingly, a new VA examination is warranted.  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Allday v. Brown, 7 Vet. App. 517, 526 (1995).

To the extent that the Veteran has reported having flare-ups of left knee disability, comment from a VA examiner is required as to the extent of any additional limitation of function, including limitation of motion, during flare-ups or when the left knee is used repeatedly over a period of time.  Cf. DeLuca v. Brown, 8 Vet. App. 202 (1995).  

During his March 2016 hearing, the Veteran reported receiving private treatment from Joseph Jackson, MD, and Paul Yocom, MD.  Recent private treatment records from Dr. Jackson and treatment records from Dr. Yocom, aside from a December 2015 evaluation report, have not been associated with the claims file.   See 38 C.F.R. § 3.159(c) (2015).

Following issuance of the May 2014 rating decision that, inter alia, denied entitlement to service connection for a right knee disability, bilateral ankle disabilities, bilateral hearing loss, tinnitus, a disability manifested by dizziness and staggering, sleep apnea, and for disability of the right toes, the Veteran submitted a timely notice of disagreement (NOD) with respect to those issues on a standard NOD form in May 2015.  Cf. 79 Fed. Reg. 57,696 (Sept. 25, 2014) (effective March 24, 2015) (requiring that claims and notices of disagreement be filed on standard forms).  Before the Board can consider those claims on appeal, however, it is required to remand them for issuance of an SOC.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the appeal is REMANDED for the following action:

1.  After obtaining authorization, request the Veteran's private treatment records from Paul Yocom, MD, and private treatment records dated since December 2011 from Joseph Jackson, MD.

2.  Then, schedule the Veteran for a new VA examination of his left knee.  The examiner should review the claims file, including this REMAND.  All necessary studies and tests should be conducted.  

The examiner must provide reasons for all opinions expressed.

3.  Issue a statement of the case with respect to the issues of entitlement to service connection for a right knee disability, bilateral ankle disabilities, bilateral hearing loss, tinnitus, a disability manifested by dizziness and staggering, sleep apnea, and for disability of the right toes.  These issues should not be certified or returned to the Board unless a timely substantive appeal is submitted.

4.  If the benefits sought on appeal are not granted in full, issue a supplemental statement of the case; and return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

